MEMORANDUM **
Arturo Castillo Rangel and his wife, natives and citizens of Peru, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
The record does not compel the conclusion that Rangel Castillo has demonstrated extraordinary or changed circumstances to excuse the untimely filing of his asylum application. See 8 C.F.R. § 1208.4(a)(4), (5). Accordingly, we deny the petition as to the asylum claim.
Substantial evidence supports the agency’s denial of withholding of removal, because Castillo Rangel failed to demonstrate that the threatening letters he received rose to the level of past persecution. See Nagoulko, 333 F.3d at 1016-18. Furthermore, Castillo Rangel did not establish a clear probability of persecution were he to return to Peru, as he testified he could return without fear and he does not point to any objective evidence of a probability of future persecution. See Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir. 2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.